             Case:20-01947-jwb       Doc #:346 Filed: 09/30/2020        Page 1 of 2




                       UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN



 In re                                              Chapter 11

 BARFLY VENTURES, LLC., et al.,                     Case No. 20-01947-jwb

                                                    (Jointly Administered)

                       Debtors.


                                        WITNESS LIST

         The Official Committee of Unsecured Creditors of Barfly Ventures, LLC et. al. (the

“Committee”), by and through its undersigned counsel, and pursuant to the Order Establishing

Deadlines and Procedures for Virtual Hearing on Debtors’ Sale Motion [Doc. No. 339], hereby

discloses the following witnesses that it may call at the evidentiary hearing with respect to the

Motion of Debtors for Entry of (I) an Order (A) Approving Bidding Procedures and Scheduling

Sale Hearing, (B) Approving the Form of the Asset Purchase Agreement, Including the Bid

Protections, and (C) Granting Related Relief; and (II) an Order (A) Authorizing the Sale of

Substantially All of the Debtors’ Assets Free and Clear of All Liens, Claims, Encumbrances, and

Other Interests, (B) Authorizing the Assumption and Assignment of Certain (C) Granting Related

Relief [Docket No. 127]:



      Person         Firm / Company         Type of Witness                  Role

  Sheldon Stone      Amherst Partners            Expert          Committee’s Financial Advisor

  James Morden       Amherst Partners         Lay / Expert       Committee’s Financial Advisor

  Robert Hersch     Mastodon Ventures         Lay / Expert        Debtors’ Investment Banker

   Ned Lidvall             Debtors                Lay                Debtors’ Interim CEO




4982741.v1
             Case:20-01947-jwb       Doc #:346 Filed: 09/30/2020          Page 2 of 2




   Paul Neitzel     Rock Creek Advisors        Lay / Expert        Debtors’ Financial Advisor

 Travis Baldwin     Congruent Investment             Lay                Proposed Buyer’s
                       Partners, LLC                                     Representative


Additionally, the Committee reserves the right to call or examine any witnesses called by any other

interested party in these cases.

                                             Respectfully submitted by,

                                             JAFFE RAIT HEUER & WEISS, P.C.

                                             By:    /s/ Paul R. Hage
                                             Paul R. Hage (P70460)
                                             27777 Franklin Road, Suite 2500
                                             Southfield, MI 48034
                                             Phone: (248) 351-3000
                                             phage@jaffelaw.com

                                             -and-

                                             SUGAR FELSENTHAL GRAIS &
                                             HELSINGER, LLP

                                             Michael A. Brandess
                                             Elizabeth Vandesteeg
                                             30 N. LaSalle Street, Suite 3000
                                             Chicago, IL 60602
                                             Phone: (312) 704-9400
                                             mbradness@sfgh.com
                                             evandesteeg@sfgh.com

                                             Counsel to the Official Committee of Unsecured
                                             Creditors of Barfly Ventures, LLC et al.

Dated: September 30, 2020.




                                                2
4982741.v1
